DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s argument filed on 09/23/21 is persuasive.  The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. (Original) A device, comprising: a non-insulator structure; a first dielectric layer over the non-insulator structure; a first conductive feature in the first dielectric layer and comprising carbon nano-tubes; and a first catalyst layer between the first conductive feature and the non-insulator structure, wherein a top of the first catalyst layer is lower than a top of the first conductive feature.
9. (Original) A device, comprising: a non-insulator structure; a first dielectric layer over the non-insulator structure; a first conductive feature in the first dielectric layer and comprising carbon nano-tubes; a second dielectric layer over the first dielectric layer; a graphene-based conductive layer in the second dielectric layer; and 3a first catalyst layer under the graphene-based conductive layer, wherein a bottom of the first catalyst layer is above a top of the first conductive feature.
15. (Original) A method, comprising: depositing a first dielectric layer over a substrate; etching a trench in the first dielectric layer; and 4forming a graphene-based conductive layer in the trench, such that the graphene-based conductive layer has a first portion extending along a bottom of the trench and a second portion extending along sidewalls of the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813